Cite as 2013 Ark. 379

                   SUPREME COURT OF ARKANSAS
                                          No.   CV-11-632

                                                     Opinion Delivered October   3, 2013
WILLIAM J. WIGLEY
                                APPELLANT            PRO SE APPEAL FROM THE
                                                     JEFFERSON COUNTY CIRCUIT
V.                                                   COURT, 35CV-11-110, HON. JODI
                                                     RAINES DENNIS, JUDGE
RAY HOBBS, DIRECTOR OF
ARKANSAS DEPARTMENT OF
CORRECTION
                      APPELLEE
                                                     APPEAL DISMISSED.


                                         PER CURIAM

       While an inmate in the Tucker Unit of the Arkansas Department of Correction (ADC),

located in Jefferson County, appellant William J. Wigley filed pro se petitions for declaratory

judgment and writ of mandamus in the Jefferson County Circuit Court based on claims that the

ADC improperly withheld his meritorious good-time credit and miscalculated his transfer-

eligibility date. The circuit court entered an order denying appellant’s petitions and dismissing

the case with prejudice. Appellant brings this appeal.

       Since appellant filed his brief on appeal, he has provided a change of address indicating

that he has been released from the custody of the ADC. Thus, we take judicial notice that

appellant is no longer incarcerated. As a general rule, appellate courts of this state will not

review moot issues, as doing so would be to render an advisory opinion, which this court will

not do. Bank of Am., N.A. v. Brown, 2011 Ark. 446. Generally, an issue becomes moot when any

judgment rendered would have no practical effect upon a then-existing legal controversy. Lott

v. Langley, 2013 Ark. 247; State v. First Serv. Bank of Greenbrier, 2013 Ark. 101. Because appellant
                                      Cite as 2013 Ark. 379

is no longer incarcerated, granting the relief requested would have no practical effect such that

the issue on appeal is moot at this time.

       Appeal dismissed.

       William J. Wigley, pro se appellant.

       Dustin McDaniel, Att’y Gen., by: Pamela A. Rumpz, Ass’t Att’y Gen., for appellee.




                                               2